DETAILED ACTION
The Office Action is responsive to the communication filed on 10/12/2021.
Claims 2-24 are pending.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 2-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 


Claims 2-10 and 20-24
Regarding claim 2, the prior art as described in the prosecution history describes:

    PNG
    media_image1.png
    90
    657
    media_image1.png
    Greyscale


However, regarding claim 2, the prior art as described in the prosecution history does not describe:

    PNG
    media_image2.png
    334
    706
    media_image2.png
    Greyscale


Dependent claims 3-10 and 20-24 depend from independent claim 1 and are allowable for the same reasons as described above.


Claims 11-18
Independent claim 11 is substantially similar to independent claim 2 and is allowable for the same reasons as outlined above with respect to claim 2.  Dependent claims 12-18 depend from independent claim 11 and are allowable for the same reasons as described above.


Claim 19
Independent claim 19 is substantially similar to independent claim 2 and is allowable for the same reasons as outlined above with respect to claim 2. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Christopher E. Everett/Primary Examiner, Art Unit 2116